             Case 1:20-cv-05602-LGS Document 1 Filed 07/20/20 Page 1 of 15




UNITED STATE DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------- X
ANTHONY ZAPPIN,

                                   Plaintiff,                     Case No. _____________________

                         - against -
                                                                  COMPLAINT
J. RICHARD SUPPLE, JR.,
HINSHAW & CULBERTSON LLP,                                         Jury Trial Demanded

                                    Defendants.
------------------------------------------------------------- X

        Plaintiff Anthony Zappin (“Plaintiff”) hereby brings this action against Defendants J.

Richard Supple Jr. (“Supple”) and Hinshaw & Culbertson LLP (“H&C”) alleging the following:

                                                THE PARTIES

        1.       Plaintiff Anthony Zappin is a citizen of the State of West Virginia.

        2.       Upon information and belief, Defendant J. Richard Supple. Jr. is a citizen of the

State of New York. Supple was formerly a partner at the law firm Hinshaw & Culbertson LLP in

the firm’s New York, New York office.

        3.       Upon information and belief, Defendant Hinshaw & Culberston LLP is a limited

liability partnership organized under the laws of the State of Illinois and maintains its principal

place of business at 151 North Franklin Street, Suite 2500, Chicago, Illinois, 60606.

                                       JURISDICTION AND VENUE

        4.       This Court has subject matter jurisdiction in this action pursuant to 28 U.S.C. §

1332(a)(1) because Plaintiff has a different citizenship (West Virginia) from each of Defendants

(New York, Illinois) in this action. Additionally, the amount in controversy exceeds $75,000.00,

exclusive of interest and costs.
             Case 1:20-cv-05602-LGS Document 1 Filed 07/20/20 Page 2 of 15




        5.       Venue is proper in this Judicial District pursuant to 28 U.S.C. § 1391 because a

substantial part of the events and/or omissions giving rise to the claims in this action occurred in

this Judicial District.

                                   FACTUAL ALLEGATIONS

        I.       Incorporation of Zappin v. Hamilton, et al., Complaint

        6.       Plaintiff hereby incorporates the allegations set forth in the Complaint (Dkt. No. 1)

filed in the matter Zappin v. Hamilton, et al, Case No. 3:20-cv-00209 pending in the United States

District Court for the Southern District of West Virginia as if fully set forth in this Complaint.

        II.      Plaintiff’s Retention of Defendants in the New York Disciplinary Matter

        7.       Days after Sarah Jo Hamilton asked to withdraw from representing Plaintiff in the

New York disciplinary matter in September 2016, Plaintiff began searching for new counsel.

Plaintiff spoke with several attorneys, many of whom were recommended by Ms. Hamilton, before

retaining Defendants to represent him. Although Defendant Supple was not recommended by Ms.

Hamilton, Plaintiff reached out to him because it appeared that he had experience in collateral

estoppel disciplinary proceedings.

        8.       Prior to Plaintiff formally retaining Defendants as his counsel, Plaintiff provided

all the filings in the New York disciplinary matter up to that point in time to Defendant Supple.

Subsequently, Plaintiff and Defendant Supple spoke several times about the matter. During these

conversations, it appeared that Defendant Supple had thoroughly reviewed the filings and papers

that Plaintiff had provided him prior to retaining him.

        9.       Plaintiff decided to retain Defendants because Defendant Supple had what appeared

to be a detailed defense strategy. Specifically, Defendant Supple laid out four (4) things he

intended to do if he was retained:



                                                   2
         Case 1:20-cv-05602-LGS Document 1 Filed 07/20/20 Page 3 of 15




               i.      File a Motion to Clarify the First Department’s September 19, 2016 order

                       granting the First Department Attorney Grievance Committee’s (“AGC”)

                       April 22, 2016 collateral estoppel petition;

               ii.     File a Motion for Reconsideration of the First Department’s September 19,

                       2016 order granting the AGC’s April 22, 2016 collateral estoppel petition;

               iii.    File a Motion to Stay the collateral estoppel proceeding pending the

                       outcome of Plaintiff’s appeal in the underlying matrimonial action; and

               iv.     Attempt to engage in settlement negotiations with the AGC in hopes of

                       diffusing the animus the AGC and Staff Attorney Kevin Doyle held towards

                       Plaintiff.

Based on the representations of Defendant Supple that he would undertake this defense strategy,

Plaintiff retained Defendants to represent him in the New York disciplinary matter. However, as

set forth below, after Plaintiff retained Defendants to represent him, Defendant Supple failed to

follow through on any of the items laid out above.

       III.    Motion to Clarify the September 19, 2016 Order

       10.     In the April 22, 2016 collateral estoppel petition filed by the AGC, Plaintiff was

accused of engaging in no less than eight (8) acts of misconduct, which were all distinct. In

granting the AGC’s petition, the First Department issued an order with only one (1) sentence:

       Ordered that the petition is granted to the extent of finding that, and pursuant to the
       doctrine of collateral estoppel, respondent is guilty of professional misconduct in
       violation of RPC 8.4(c), RPC 8.4(d), RPC 8.4(h), RPC 3.1, RPC 3.3(a)(1), RPC
       3.3(a)(3) and RPC 3.3(f)(2) of the Rules of Professional Conduct.

(See September 19, 2016 Order.) The order was vague and devoid of any factual recitation,

analysis or discussion as to the applicable law.




                                                   3
         Case 1:20-cv-05602-LGS Document 1 Filed 07/20/20 Page 4 of 15




       11.     In Plaintiff’s conversations with Defendant Supple, he stated that a motion to clarify

was necessary for three (3) reasons:

               i.      The September 19, 2016 Order failed to specify what conduct violated each

                       enumerated rule in the order. This was problematic because in the April 22,

                       2016 petition, the AGC alleged that multiple distinct acts violated the same

                       rule. Defendant Supple explained to Plaintiff that this was prejudicial

                       because it was unclear what precise conduct actually was at issue and

                       needed to be mitigated;

               ii.     The September 19, 2016 Order failed to provide any analysis as to why

                       collateral estoppel was appropriate. Specifically, the First Department had

                       failed to explain how Plaintiff was afforded constitutionally sufficient

                       notice and an opportunity to be heard in the underlying matrimonial action

                       sufficient to now find him guilty of professional misconduct without a

                       hearing before the disciplinary authority; and

               iii.    The September 19, 2016 Order failed to provide any discussion as to why

                       collateral estoppel was appropriate with respect to whether the matrimonial

                       findings relied on by the AGC were “material” and “essential” to the

                       underlying matrimonial judgment sufficient to invoke collateral estoppel.

With respect to all three (3) issues, Defendant Supple stated and agreed that they raised serious

constitutional questions and that Plaintiff’s right to Due Process may have been infringed by the

September 19, 2016 Order.

       12.     Despite Defendant Supple appearing to realize the importance that a motion to

clarify be filed, he failed to do so. Despite representing to Plaintiff on several occasions that he



                                                 4
          Case 1:20-cv-05602-LGS Document 1 Filed 07/20/20 Page 5 of 15




was in the process of “thinking about it” and “preparing it,” Defendant Supple never prepared

anything. Indeed, Defendant Supple completely blew the deadline to file.

       13.     Defendant Supple’s failure to prepare and file a motion to clarify based on the

above stated issues was materially negligent and prejudicial to Plaintiff in the New York

disciplinary proceeding.

       IV.     Motion for Reconsideration of the September 19, 2016 Order

       14.     In Plaintiff’s conversations with Defendant Supple, he stated on several occasions

that a motion for reconsideration of the September 19, 2016 Order needed to be filed. Specifically,

he repeatedly claimed that Ms. Hamilton had “fucked up” in her opposition papers to the April 22,

2016 collateral estoppel petition. Defendant Supple stated that she: (i) failed to properly raise the

constitutional issues involved in the case; (ii) failed to request compliance and hearing in

accordance with the New York disciplinary rules; (iii) failed to adequately argue the issue of

collateral estoppel, specifically the issue of whether the findings relied on by the AGC were

“material and essential” to the underlying matrimonial judgment; and (iv) failed to raise and

present evidence that Justice Cooper’s findings relied on by the AGC were counter to the record,

lacked any evidentiary support and were largely fabricated. Defendant Supple further critiqued

Ms. Hamilton’s efforts by saying that everything should have been laid out in a brief and not in an

affirmation like she had submitted.

       15.     Defendant Supple represented to Plaintiff that it was important to file a motion for

reconsideration in order to: (i) get the constitutional issues properly before the First Department;

(ii) to lay out why collateral estoppel was not appropriate in the case, which Ms. Hamilton failed

to do according to him; (iii) that the AGC was shirking and doing an end-run around the New York




                                                 5
          Case 1:20-cv-05602-LGS Document 1 Filed 07/20/20 Page 6 of 15




disciplinary rules; and (iv) to get before the First Department the fact that Justice Cooper’s findings

had no evidentiary merit whatsoever.

       16.     Once again, after Plaintiff retained Defendant Supple, he represented to Plaintiff on

several occasions that he was “thinking about” and “preparing the motion for reconsideration.

However, no motion for reconsideration was ever filed. Defendant Supple never drafted anything

and completely blew the deadline for filing.

       17.     Defendant Supple’s failure to prepare and file a motion for reconsideration of the

September 19, 2016 Order based on the above stated issues was materially negligent and

prejudicial to Plaintiff in the New York disciplinary proceeding.

       V.      Motion to Stay the New York Disciplinary Matter Pending Plaintiff’s Appeal of the
               Underlying Matrimonial Judgment

       18.     One again, in Plaintiff’s early conversations with Defendant Supple, he repeatedly

represented to Plaintiff that it was of the utmost importance that Plaintiff seek a stay of the New

York disciplinary matter pending the outcome of underlying appeal in the matrimonial case.

Specifically, Defendant Doyle explained to Plaintiff that the New York disciplinary proceeding

was an entirely dependent matter based on the independent matrimonial matter. By granting the

collateral estoppel petition in September 2019, the First Department had effectively decided

Plaintiff’s appeal of the matrimonial judgment before the appeal had even been filed.

       19.     Defendant Supple stated to Plaintiff that it was important to stop the New York

disciplinary proceeding in its tracks. He explained that Ms. Hamilton had already done harm by

failing to previously request a stay. Defendant Supple stated to Plaintiff that should the New York

disciplinary matter proceed in parallel with Plaintiff’s appeal of the matrimonial judgment, it will

cause further problems and prejudice to Plaintiff. An example Defendant Supple provided to

Plaintiff is that should a mitigation/aggravation hearing take place in the New York disciplinary

                                                  6
         Case 1:20-cv-05602-LGS Document 1 Filed 07/20/20 Page 7 of 15




proceeding, Plaintiff would be unable to provide any testimony at the hearing, such as testimony

showing remorse, because it would compromise his appeal. And, both Plaintiff and Defendant

Supple had located case law that supported the proposition that the New York disciplinary

proceeding should be stayed.

       20.     For months, Defendant Supple represented to both Plaintiff and Plaintiff’s father,

Jeffrey Zappin, that he was working on a motion to stay the New York disciplinary proceeding

pending the appeal of the underlying matrimonial action. In reality, Defendant Supple never did

any work on a motion to stay. Instead, he allowed a mitigation/aggravation hearing to take place

without any objection whatsoever and allowed the New York disciplinary proceeding to proceed

in parallel with the underlying matrimonial appeal.

       21.     Defendant Supple’s failure to prepare and file a motion to stay the New York

disciplinary proceeding pending Plaintiff’s appeal of the underlying matrimonial action was

materially negligent and prejudicial to Plaintiff in the New York disciplinary proceeding.

       VI.     Settlement Negotiations with the AGC

       22.     During Plaintiff’s calls with Defendant Supple prior to retaining him, he

represented to Plaintiff that he was significant sway within the AGC having previously worked

within the office. Similarly, Defendant Supple represented to Plaintiff that he was attorney in the

AGC that used utilized collateral estoppel and he “knew how to defeat it.” Based on these

representations, Defendant Supple stated that he believed he could have settlement negotiations

with the AGC whereby Plaintiff would be “given a censure” or be given a “period practicing law

under the supervision of another attorney.” Defendant Supple stated that the AGC and Staff

Attorney Kevin Doyle held serious animus towards Plaintiff and that he could help diffuse it.




                                                7
          Case 1:20-cv-05602-LGS Document 1 Filed 07/20/20 Page 8 of 15




        23.     Despite these representations, Defendant Supple never once even attempted to have

settlement talks with the AGC or Staff Attorney Kevin Doyle. Indeed, Defendant Supple was

completely blowing smoke to Plaintiff, which he later admitted to Plaintiff.

        24.     Defendant Supple’s representations on this issue was a large reason as to why

Plaintiff retained him. Defendant Supple’s failure to follow through on his promises by failing to

even make overtures of settlement with the AGC and Staff Attorney Kevin Doyle was completely

fraudulent. Indeed, a skillful litigator could have diffused the situation at least to the extent that it

would have provided some benefit to Plaintiff. However, Defendant Supple’s failure to take any

action whatsoever only further heightened tensions and reinforced the AGC and Staff Attorney

Kevin Doyle’s desire to crucify Plaintiff.

        VII.    The Mitigation/Aggravation Hearing

        25.     Despite    Defendant     Supple’s       early   warning   that   proceeding     with   a

mitigation/aggravation hearing while the underlying appeal of the matrimonial judgment was

pending would be disastrous, Defendant Supple did nothing to try to avert it. And, to make matters

worse, he actions before and during the hearing were incredibly negligent and prejudiced Plaintiff.

                a.      Defendant Supple Asked for No Discovery

        26.     Prior to the mitigation/aggravation hearing, Defendant Supple failed to ask for a

single document of discovery, which would have aided Plaintiff’s mitigation case. Specifically,

Defendant Supple failed to ask for at least the following necessary and material discovery:

                i.      Documents that Justice Cooper had actually engaged in extrajudicial

                        conduct by providing sealed matrimonial documents in the matrimonial

                        action to the press;




                                                    8
         Case 1:20-cv-05602-LGS Document 1 Filed 07/20/20 Page 9 of 15




               j.     Documents in Justice Cooper’s possession related to the metadata to Ms.

                      Comfort’s purported domestic violence photographs that showed that the

                      photographs had been digitally altered;

               ii.    Documents that Justice Cooper and Staff Attorney Kevin Doyle had

                      collaborated in writing the child custody decision in which the New York

                      collateral estoppel disciplinary proceeding was based on;

               iii.   Documents that Plaintiff’s co-counsel in the matrimonial action David

                      Schorr had effectively cut a deal with Staff Attorney Doyle and the AGC

                      for a reduced sanction for misconduct in Mr. Schorr’s own divorce in return

                      for failing to provide assistance to Plaintiff in his disciplinary proceeding

                      and for Mr. Schorr destroying evidence (i.e., the metadata to Ms. Comfort’s

                      purported domestic violence photographs) that were essential to Plaintiff’s

                      mitigation case; and

               iv.    Documents that Staff Attorney Doyle had extensive communications and

                      colluded with Ms. Comfort’s counsel, Robert Wallack, and the Attorney for

                      the Child Harriet Newman Cohen in order to steer the Zappin v. Comfort

                      child custody trial into a disciplinary trap for Plaintiff.

These documents not only existed, but were highly relevant and material. Despite Plaintiff’s pleas

to Defendant Supple, he refused to undertake any action to obtain them for the

mitigations/aggravation hearing.

               b.     Failure to Object to the Hearing or Explained Why Plaintiff Was Not
                      Testifying

       27.     As stated above, Plaintiff was placed in an unconstitutional conundrum with respect

to the mitigation/aggravation hearing. Specifically, because the hearing was taking place while

                                                 9
         Case 1:20-cv-05602-LGS Document 1 Filed 07/20/20 Page 10 of 15




Plaintiff’s appeal of the underlying matrimonial judgment was pending, Plaintiff was placed in a

position where he was effectively unable to testify. This was because he highly disputed Justice

Cooper’s findings and anything Plaintiff testified to at the hearing would either be seen as

aggravating (e.g., if he disputed Justice Cooper’s findings) or would have compromised his appeal

(e.g., if Plaintiff showed “remorse” for conduct related to Justice Cooper’s findings).

       28.     In other words, the AGC and First Department placed Plaintiff in a constitutionally

untenable situation.      Specifically, the pendency of the mitigation/aggravation hearing

unconstitutionally interfered with Plaintiff’s right to pursue his appeal of the underlying

matrimonial proceeding. To Plaintiff’s great prejudice, Defendant Supple failed to raise any

objection or note on the record at the mitigation/aggravation hearing the constitutional issues

involved.

       29.     At Defendant Supple’s advice, Plaintiff did not testify at the mitigation/aggravation

hearing for the reasons explained above. Even more important, though, Defendant Supple

negligently failed to explain or note on the record why Plaintiff was not testifying and that it could

not be construed as a “lack of remorse.” Instead, Defendant Supple later negligently allowed the

AGC to argue that Plaintiff’s silence was a lack of remorse.

               c.      Washington, DC Police Report

       30.     At the aggravation/mitigation hearing, Defendant Supple negligently allowed Staff

Attorney Doyle and the AGC to read into the record a portion of a deposition transcript in which

Plaintiff described filing a police report against Ms. Comfort after an episode of domestic violence

she had committed against him. At no point did Defendant Supple request that Staff Attorney

Doyle or the AGC place an actual copy of the police report in the record. Nor did Defendant




                                                 10
           Case 1:20-cv-05602-LGS Document 1 Filed 07/20/20 Page 11 of 15




Supple request that Staff Attorney Doyle or the AGC explain the relevance of the testimony or

report.

          31.   In subsequent post-hearing briefs, without objection, Defendant Supple allowed

Staff Attorney Doyle and the AGC to assert that Plaintiff had filed a false police report against Ms.

Comfort in Washington, DC. More specifically, Staff Attorney Doyle and the AGC asserted that

Justice Cooper made findings that Ms. Comfort never abused Plaintiff so consequently the police

report must have been false. This is despite the fact that Justice Cooper made no specific findings

about Plaintiff’s Washington, DC police report and that it was never placed in the report where it

could be actually read. Defendant Supple’s failure to object to the AGC’s underhanded conduct

was materially negligent and prejudicial to Plaintiff.

                d.     Refusal to Present Evidence that Justice Cooper’s Findings Were Fabricated

          32.   Perhaps the best mitigation evidence of all is incontrovertible evidence that Plaintiff

did not engage in the conduct attributed to him by Justice Cooper. Such evidence did exists. For

example, the following was undisputed:

                i.     Justice Cooper ascribed testimony to Plaintiff and declared that it was false.

                       However, the ascribed testimony was found no where in the record;

                ii.    Justice Cooper found that Plaintiff falsified a host of text messages and

                       entered them into evidence at trial. However, upon reviewing the exhibits,

                       the text messages described by Justice Cooper were never entered into

                       evidence by Plaintiff;

                iii.   Justice Cooper found that Plaintiff induced his expert Dr. Manion to give

                       false testimony because, according to Justice Cooper, Dr. Manion testified

                       that Plaintiff wrote his expert report. However, the record is clear that Dr.



                                                  11
         Case 1:20-cv-05602-LGS Document 1 Filed 07/20/20 Page 12 of 15




                        Manion never gave such testimony and, in fact, testified that he wrote his

                        own expert report; and

                iv.     Undisputed photographic evidence provided by Ms. Comfort’s mother

                        showing that contradicted Ms. Comfort’s purported domestic violence

                        photographs and showed her without the bruises and marks Ms. Comfort

                        claimed she had.

Despite this incontrovertible and uncontested evidence, Defendant Supple refused to even attempt

to introduce it into evidence at the mitigation/aggravation hearing. This was materially negligent

and prejudicial to Plaintiff.

                e.      Objections to Staff Attorney Doyle Raising New Allegation of Attorney
                        Misconduct in his Post-Hearing Briefs

        33.     In Staff Attorney Doyle’s post-hearing briefs, he attempted to attribute new

allegations of attorney misconduct to Plaintiff that were not raised at the mitigation/aggravation

hearing and for which Plaintiff had never been charged. Defendant Supple failed to object to this

misconduct by Staff Attorney Doyle, which was negligent and prejudicial to Plaintiff.

        VIII.   Defendant Supple’s Withdrawal

        34.     On July 21, 2017, Defendant Doyle improperly withdrew from the matter. Prior

to the withdrawal, Defendant Supple had assured Plaintiff that he was working on preparing a

federal lawsuit seeking an injunction against the New York disciplinary proceeding since it was

apparent it was brought in bad faith. For months, Defendant Supple strung Plaintiff along.

        35.     However, when Plaintiff began to push for the filing after he was subjected to a

retaliatory arrest by Justice Cooper where Staff Attorney Doyle and the AGC played a significant

role in instigating, Defendant Supple withdrew by letter to the AGC and Referee Martin Gold.




                                                 12
         Case 1:20-cv-05602-LGS Document 1 Filed 07/20/20 Page 13 of 15




        36.     His withdrawal was improper because he failed to first file a motion in the First

Department seeking permission to withdrawal. Indeed, he did not want to do so in an apparent

attempt to protect his friends at the AGC. So, instead, he improperly withdrew by letter without

proper notice to Plaintiff.

        37.     Defendant Supple’s abrupt and improper withdrawal was materially negligent and

highly prejudicial to Plaintiff as both Ms. Hamilton and Defendant Supple had effectively

exhausted all of Plaintiff funds. There was no question that Defendant Supple was aware of

Plaintiff’s financial situation and that he would be unable to hire new counsel. And, to make

matters worse, nearly all of Defendant Supple’s failures discussed above were exploited by the

AGC and First Department in subsequent briefing and orders, despite Plaintiff trying to correct

them pro se.

                    COUNT 1: NEGLIGENCE/LEGAL MALPRACTICE
                                  (All Defendants)

        38.     Plaintiff re-alleges and incorporates by reference paragraph 1 – 37 of this

Complaint as though fully set forth herein.

        39.     As legal counsel for Plaintiff, Defendants owed Plaintiff duties of professional care,

loyalty, diligence and skill.

        40.     By engaging in the conduct set forth above, Defendants failed to exercise ordinary

reasonable care and diligence used under the same or similar circumstances by attorneys and

thereby breached those duties of professional care owed to Plaintiff.

        41.     As a direct and proximate result of Defendants’ negligence and failure to exercise

reasonable diligence and care in their representation of Plaintiff, Plaintiff has suffered injury and

damages with respect to his West Virginia law license. These damages include, but are not limited




                                                 13
         Case 1:20-cv-05602-LGS Document 1 Filed 07/20/20 Page 14 of 15




to, attorneys fees, lost wages and damage to his reputation. The total amount of Plaintiff’s injuries

and damages should be determined at trial.

                            COUNT 2: BREACH OF CONTRACT
                                     (All Defendants)

       42.     Plaintiff re-alleges and incorporates by reference paragraph 1 – 41 of this

Complaint as though fully set forth herein.

       43.     Through the conduct alleged in this Complaint, Defendants materially breaches

their express and implied contractual obligations to Plaintiff that it would take all action legally

necessary and appropriate to protect Plaintiff’s interests in the collateral estoppel disciplinary

action; that it would perform all legal services with due care and diligence; and that it would

provide Plaintiff with professional, skilled and careful lawyers to handle the proceeding.

       44.     Moreover, Defendants breached each of the terms forth in Paragraph 58, where

such terms were material to the agreement that Plaintiff would allow Defendants to continue to

represent him in the collateral estoppel disciplinary proceeding.

                                  JURY TRIAL DEMANDED

       Plaintiff demands a jury on all issues which may be properly tried by jury.

                                    PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays that the Court:

       (a)     Enter judgment in favor of Plaintiff against Defendant

       (b)     Enter judgment award Plaintiff compensatory damages on all counts herein to

compensate Plaintiff for Defendants’ activities complained of herein and for any injury

complained of herein, inclusive of interests and costs, in an amounted to be determined at trial;

       (c)     Enter judgment awarding punitive, exemplary, enhanced and/or treble damages as

allowed by applicable state and federal law in an amount to be determined at trial;

                                                 14
         Case 1:20-cv-05602-LGS Document 1 Filed 07/20/20 Page 15 of 15




       (d)     Enter judgment awarding Plaintiff his fees and costs reasonably incurred in this

action as allowed by applicable state and federal law; and

       (e)     Order such other relief that the Court deems just and appropriate.



Dated: July 20, 2020
       Huntington, WV




                                                    ____________________________
                                                    ANTHONY ZAPPIN
                                                    1827 Washington Blvd.
                                                    Huntington, WV 25701
                                                    (304) 730-4463 (tel.)
                                                    anthony.zappin@gmail.com
                                                    Plaintiff, Pro Se




                                               15
